                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JESUS TORRES,                                      Case No. 4:18-cv-07415-KAW
                                   8                    Plaintiff,                          ORDER DISREGARDING COURT
                                                                                            FILING
                                   9             v.
                                                                                            Re: Dkt. No. 38
                                  10     SAN FRANCISCO HUMAN SERVICES
                                         AGENCY, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On October 18, 2019, Plaintiff Jesus Torres filed a form titled “Violation Warning: Denial

                                  14   of Rights Under Color of Law (Form COL).” (Dkt. No. 38.) The Court, however, does not

                                  15   recognize this form and will not consider it in relation to any pending or future filing or motion.

                                  16          To the extent that Plaintiff wishes to preserve some right or is attempting to exhaust an

                                  17   administrative remedy, he has filed the form with the wrong entity, and he is responsible for filing

                                  18   the form with the correct agency. Plaintiff is advised that the failure to timely file the form with

                                  19   the correct agency may result in him being unable to seek relief by way of a future lawsuit.

                                  20          IT IS SO ORDERED.

                                  21   Dated: November 18, 2019
                                                                                             __________________________________
                                  22                                                         KANDIS A. WESTMORE
                                  23                                                         United States Magistrate Judge

                                  24

                                  25

                                  26
                                  27

                                  28
